               Case 2:20-cv-01396-JRC Document 60 Filed 07/06/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      JOHN F. DIMARCO, et al.,
                                                               CASE NO. 2:20-cv-01396-JRC
11                              Plaintiff(s),
                                                               SCHEDULING ORDER
12              v.

13      LORI COATES, et al.,

14                              Defendant(s).

15

16          This matter is before the Court on the parties’ consent and joint status report. Dkts. 56,

17   59. The Court declines to set a trial date at this time. The Court will set further deadlines as

18   necessary, if the case is not resolved by settlement or dispositive motion. The parties shall

19   comply with the following deadlines:

20                                     Event                                            Date

21      Deadline for joining additional parties                                  October 29, 2021

22      Deadline for amending pleadings                                         November 12, 2021

23      Mediation per LCR 39.1(c) held no later than                            November 30, 2021

24


     SCHEDULING ORDER - 1
                 Case 2:20-cv-01396-JRC Document 60 Filed 07/06/21 Page 2 of 3




 1         Plaintiff’s expert disclosures under Fed. R. Civ. P. 26(a)(2)            December 31, 2021

 2         Defendant’s expert disclosures under Fed. R. Civ. P. 26(a)(2)             January 28, 2022

 3         Rebuttal expert disclosures                                               February 4, 2022

 4         All motions related to discovery must be noted on the motion               March 11, 2022
           calendar no later than the Friday before discovery closes
 5         pursuant to LCR 7(d) and LCR 37(a)(2). Therefore, the last day
           to file discovery-related motions is
 6         Discovery completed by                                                      April 1, 2022

 7         All dispositive motions must be filed by (see LCR 7(d))                      May 6, 2022

 8
               This order sets firm dates that can be changed only by order of the Court, not by
 9
     agreement of counsel for the parties. The Court will alter these dates only upon good cause
10
     shown. Failure to complete discovery within the time allowed is not recognized as good cause. If
11
     any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
12
     holiday, the act or event shall be performed on the next business day.
13
                                                     Discovery
14
               As required by LCR 37(a), all discovery matters are to be resolved by agreement if
15
     possible.
16
                                                    Settlement
17
               The Court designates this case for mediation under LCR 39.1(c) and the parties are
18
     directed to follow through with the procedures set forth in that rule.
19
               If this case settles, plaintiff’s counsel shall notify Kelly Miller via e-mail at
20
     Kelly_Miller@wawd.uscourts.gov, as soon as possible. Pursuant to LCR 11(b), an attorney who
21
     fails to give the Deputy Clerk prompt notice of settlement may be subject to such discipline as
22
     the Court deems appropriate.
23
     ///
24


     SCHEDULING ORDER - 2
             Case 2:20-cv-01396-JRC Document 60 Filed 07/06/21 Page 3 of 3




 1         The Clerk is directed to send copies of this Order to all parties of record.

 2         Dated this 6th day of July, 2021.

 3

 4
                                                          A
                                                          J. Richard Creatura
                                                          Chief United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     SCHEDULING ORDER - 3
